DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 12/09/2021, with respect to 35 U.S.C. § 103 have been fully considered but they are not persuasive.
The applicant argues Agrawal does not run a testing engine with the expected user input to determine if the expected user input corresponds to a valid output. That is, the expected user input in the claimed invention is based on the applying of the trained RNN model. The user input in Agrawal is unrelated to the applying of the trained RNN model and is actually an input for training such as in the training step of the claimed invention.
Examiner respectfully disagrees. Orr [0018] teaches “to predict the word the user intends to enter”, thus the combination of Orr and Agrawal teaches the claim limitation of running a test automation tool/testing engine with the predicted/expected user input.
Applicant’s other arguments are directed to amended limitations that have not been previously examined.  
The rejection of the dependent claims 3-7 and 23-24 for depending from rejected claim(s) is maintained.

Claim 14 is the system of claim 1, and is similarly analyzed. The rejection of the dependent claims 16-18 for depending from rejected claim(s) is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5-8, 12, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al. (US 20180143964 A1, hereinafter Orr) in view of Misra et al. (US 10768893 B2, hereinafter Misra), further in view of Agrawal (US 2015/0234734 A1).and Krishnan et al. (US 20160148130 A1, hereinafter Krishnan2).

Regarding claim 1, Orr teaches: A computer-implemented method, the method comprising: 
collecting context information and a user input [from an existing test case], the user input being correlated, during the collection of the context information, to a tuple that includes at least two context values and the user input ([0039] e.g., “each tuple having context words, a list of probabilities from the input probability generator 208 and a corresponding ground truth word. The training data is obtained by empirically observing user input using a virtual keyboard, where appropriate consent has been given to observe and use the training data. A user enters context words which are observed and the user begins to enter characters.” [0035] and [0045]: context words can be already entered and thus associated with the tuple);
training a recurrent neural network (RNN) model using the tuple with the collected context information and the user input to map each of the context information to the user input to identify a valid user input relative to a current value of the context information (Fig. 1 and [0039] e.g., “The training data comprises tuples, each tuple having context words, a list of probabilities from the input probability generator 208” [0033] e.g., “The recurrent neural network applies this cell to each of the key press inputs in (forward or reverse) sequence, and the final hidden state is used as the network output.” [0024] e.g., “The input probability generator 208 computes the key press evidence using coordinates of user input events it receives from the virtual keyboard 200 or from an operating system of an electronic device.” [0027-28], [0035-36], and [0038-39]: “training data is used” to train the neural network system. This can include the tuples and their context words, as well as the user input. “A user enters context words which are observed and the user begins to enter characters. Key press evidence is generated and observed and eventually the user enters a complete word which is observed as a ground truth word corresponding to the key press evidence and the context words.” This means that as a user can enter context words and then have a subsequent input that can be used to train based on the ground truth word; [0043-45]: input probabilities associated, and thus mapped, with the user input.); 
	applying the trained RNN model to predict an expected user input based on the context information, parameters of the trained RNN model being finalized prior to the applying ([0028] e.g., “During use of the neural network at test time (i.e. after training) as a signal passes through a layer it produces an output via the activations which becomes the input to the next layer of the neural network and so on, until the signal reaches the output layer and the output units are activated. The pattern of activations at the output layer gives the prediction of the neural network. The pattern of activations has been influenced by the weights learnt during the training phase.” [0035-39] and [0045]: prediction component using the probabilities and the context information of the words previously entered. This prediction component comprises “a completion/correction predictor 204 which computes an output embedding 412 that is used to compute a plurality of candidate text items” [0025] e.g., “The parameters of the 2D Gaussian distributions (mean and variance) are learnt using maximum a-posteriori estimation based on the user input events corresponding to the target (key).” [0027] e.g., “The key press encoder 206 comprises neural network technology which has been trained using training data as mentioned above. In some examples the key press encoder is a recurrent neural network or a convolutional neural network.” Examiner notes that Orr teaches the parameters of the RNN (trained key press encoder) being finalized prior to the applying the trained RNN to predict an expected user input.); 
Orr does not explicitly teach: collecting data from an existing test case.
However, Misra teaches: collecting data from an existing test case ([Col. 2 ln 59-60] e.g., “obtain test case information for a set of test cases from a test case repository”).
In view of the teachings of Misra it would have been obvious for a person of ordinary skill in the art to apply the teachings of Misra to Orr before the effective filing date of the claimed invention in order to provide efficiently utilizing existing test cases (cf. Misra [Col. 2 ln 57-58] “allows testers to efficiently utilize existing test cases.”).
Orr in view of Misra does not expressly teaches: running a testing engine with the expected user input to determine if the expected user input corresponds to a valid output.
However, Agrawal teaches: running a testing engine with the expected user input to determine if the expected user input corresponds to a valid output ([0022] e.g., “The embodiments herein achieve this by providing a test automation tool to implement an electronic document based automated testing of a software application. The test automation tool receives an input received from a user through a first user interface view and a second user interface view of an electronic document to define test cases and corresponding test action respectively that are executed to test the software application. A test case execution result is obtained while the test case is executed by the one or more action item. The software application is validated based on comparison of the obtained test case execution result with a predetermined result associated with the input received at the first user interface view of the electronic document.” Examiner notes that Orr [0018] teaches “to predict the word the user intends to enter”, thus the combination of Orr and Agrawal teaches the claim limitation of running a test automation tool/testing engine with the predicted/expected user input.).
In view of the teachings of Agrawal it would have been obvious for a person of ordinary skill in the art to apply the teachings of Agrawal to Orr before the effective filing date of the claimed invention in order to provide the significant reduction of cost and time in testing (cf. Agrawal [0048] e.g., “The test automation tool 106 significantly reduces cost and time, for software application testing, for the user 102 or through the automated test case scheduling.”).
	Orr in view of Misra and Agrawal does not explicitly teach: wherein the testing engine leverages an accessibility in an Application Programming Interface (API) to automatically enter the expected user input into a textbox running on the testing engine,
	However, Krishnan2 teaches: wherein the testing engine leverages an accessibility in an Application Programming Interface (API) to automatically enter the expected user input into a textbox running on the testing engine ([0030] e.g., “processor 202 may automatically generate a test artifact to test the web service by automatically populating the request data fields with test data corresponding to the data parameters associated with the one or more request data fields. … In some embodiments, the test data may be generated in various formats such as, but not limited to, test data sheets or by updating the test data in the relevant SOA testing tool project directly by utilizing the SOA testing tool APIs.”).
In view of the teachings of Krishnan2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Krishnan2 to Orr before the effective filing date of the claimed invention in order to provide comprehensively automatic testing by utilizing the SOA testing tool APIs (cf. Krishnan2 [0030] e.g., “The test data may include all variations of values in order to comprehensively test the web service.”).

Regarding claim 5, Orr in view of Misra, Agrawal, and Krishnan2 teaches: The computer-implemented method of claim 1. 
Orr further teaches: wherein the RNN model learns a correlation between the context information and the user input ([0045] e.g., “The context encoder 202 comprises a word context recurrent neural network 400 in this example. The context words are “I am a” in the example illustrated in FIG. 4. The word “I” is converted to an embedding as described above and input to the recurrent neural network 400. A hidden state is computed and input to the recurrent neural network together with the embedding of the word “am”. Another hidden state is computed and input to the recurrent neural network together with the embedding of the word “a”. A hidden state is computed and is embedding 406 which is concatenated with the numerical encoding 408 of the key press encoder.”), and 
	wherein, based on the learned correlation, predicting the valid user input ([0045] e.g., “The concatenated data is input to a prediction component 410 comprising a completion/correction predictor 204 which computes an output embedding 412 that is used to compute a plurality of candidate text items 414. In this example the candidate text items are “beautiful” with a probability of 0.95, “neat” with a probability of 0.25, and “beat” with a probability of 0.10. In FIG. 4 the three nodes labeled RNN in the word context RNN 400 depict three states of a cell of the recurrent neural network.”).

Regarding claim 6, Orr in view of Misra, Agrawal, and Krishnan2 teaches: The computer-implemented method of claim 1. 
Orr further teaches: wherein the RNN model learns a correlation between the context information and the user input based on the prediction of the RNN model ([0045] e.g., “The context encoder 202 comprises a word context recurrent neural network 400 in this example. The context words are “I am a” in the example illustrated in FIG. 4. The word “I” is converted to an embedding as described above and input to the recurrent neural network 400. A hidden state is computed and input to the recurrent neural network together with the embedding of the word “am”. Another hidden state is computed and input to the recurrent neural network together with the embedding of the word “a”. A hidden state is computed and is embedding 406 which is concatenated with the numerical encoding 408 of the key press encoder. The concatenated data is input to a prediction component 410 comprising a completion/correction predictor 204 which computes an output embedding 412 that is used to compute a plurality of candidate text items 414. In this example the candidate text items are “beautiful” with a probability of 0.95, “neat” with a probability of 0.25, and “beat” with a probability of 0.10. In FIG. 4 the three nodes labeled RNN in the word context RNN 400 depict three states of a cell of the recurrent neural network.”).

Regarding claim 7, Orr in view of Misra, Agrawal, and Krishnan2 teaches: The computer-implemented method of claim 1.
	Orr further teach: embodied in a cloud-computing environment ([0020] e.g., “The functionality of the data input system 108 is described in more detail below and it may be shared between an electronic device 102, 104, 106 and a data input system 108 in the cloud”).

Regarding claim 8, Orr teaches: A computer program product, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (Fig. 5 and [0048] e.g., “The computer executable instructions are provided using any computer-readable media that is accessible by computing based device 500.”) of claim 1, and is similarly analyzed.

Regarding claim 12, the claim recites the computer program product of claim 5, and is similarly analyzed. 

Regarding claim 14, Orr teaches: A system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor (Fig. 5 and [0048] e.g., “The computer executable instructions are provided using any computer-readable media that is accessible by computing based device 500.”) of claim 1, and is similarly analyzed.

Regarding claim 18, the claim recites the system of claim 6, and is similarly analyzed. 

Claim(s) 3, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Misra, Agrawal, and Krishnan2, further in view of Sarikaya et al. (US 10417566 B2, hereinafter Sarikaya) and Krishnan et al. (US 10127234 B1, hereinafter Krishnan).

Regarding claim 3, Orr in view of Misra, Agrawal, and Krishnan2 teaches: The computer-implemented method of claim 1. 
Orr in view of Misra, Agrawal, and Krishnan2 does not explicitly teaches: wherein the prediction predicts the user input without a human interaction for input generation.
However, Sarikaya teaches: wherein the prediction predicts the user input without a human interaction for input generation ([Col. 10, ln. 32-53] e.g., "FIG. 4 shows another implementation of the action-determining component 202. In this implementation, the action-determining component 202 uses two or more deep-learning neural networks, arranged in series, to map input parameter information into an SU utterance. That is, as input, a first neural network 402 receives a text-based representation of a PDA utterance together with other context-based feature values described above, which collectively constitutes the input parameter information. The first neural network 402 maps the input parameter information into a representation of a high-level action to be taken. A second neural network 404 then maps the representation of the high-level action to be taken into an SU utterance. For example, again assume that the input PDA utterance is, “What is the destination of your flight?” One particular manifestation of the first neural network 402 might map this input parameter information into a high-level representation of the action to be taken, such as “arrival=BOS,” meaning that the arrival destination is Logan International Airport in Boston (BOS), MA. The second neural network 404 then maps “arrival=BOS” into the natural language expression, “I am flying to Boston, via Logan Airport.”).
In view of the teachings of Sarikaya it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sarikaya to Orr before the effective filing date of the claimed invention in order to provide a self-learning strategy to iteratively improve the performance of the PDA component and the SU component based on mimicking both components’ dialog interactions (cf. Sarikaya [Col. 1 ln. 55-59] e.g., “A training system uses a self-learning strategy to iteratively improve the performance of the PDA component based on the training data. The technique also uses the self-learning strategy to iteratively improve the performance of the SU component based on 
Orr in view of Misra, Agrawal, Krishnan2, and Sarikaya does not explicitly teach: wherein the prediction predicts [the user input] without [both of a human interaction and] any hardcoded rules or templates.  
	However, Krishnan teaches: wherein the prediction predicts [the user input] without [both of a human interaction and] any hardcoded rules or templates ([Col. 9, ln. 1-8] e.g., "The file system service comprising intelligent file system manager (IFSM) 150 may enable easy-to-use file systems to be set up on behalf of various clients, such that individual objects of the file systems may be transparently moved between SDGs in accordance with various optimization criteria and/or machine learning (ML) predictions without requiring explicit instructions or guidance from the clients as to when or where a given object should be moved." Examiner notes that “explicit instructions or guidance from the clients” is mapped to “hardcoded rules”, and “predicts the user input without a human interaction for input generation” is taught by Sarikaya in [Col. 10, ln. 32-53]).  
In view of the teachings of Krishnan it would have been obvious for a person of ordinary skill in the art to apply the teachings of Krishnan to Orr before the effective filing date of the claimed invention in order to provide cost reduction to the client where the Recommendation Manager (RM) without requiring explicit instructions or guidance from the clients may recommend to transfer a file system object proactively from one storage device group of the service to another (cf. Krishnan [Col. 6 ln. 43-53] "For 

Regarding claim 11, the claim recites the computer program product of claim 3, and is similarly analyzed. 

Regarding claim 17, the claim recites the system of claim 3, and is similarly analyzed. 

Claim(s) 4, 10, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Misra, Agrawal, and Krishnan2, further in view of Sarikaya.

Regarding claim 4, Orr in view of Misra, Agrawal, and Krishnan2 teaches: The computer-implemented method of claim 2.
	Orr in view of Misra, Agrawal, and Krishnan2 does not explicitly teaches: wherein the prediction predicts the user input without any hardcoded rules or templates for input generation or a human interaction.
([Col. 10, ln. 32-53] e.g., "FIG. 4 shows another implementation of the action-determining component 202. In this implementation, the action-determining component 202 uses two or more deep-learning neural networks, arranged in series, to map input parameter information into an SU utterance. That is, as input, a first neural network 402 receives a text-based representation of a PDA utterance together with other context-based feature values described above, which collectively constitutes the input parameter information. The first neural network 402 maps the input parameter information into a representation of a high-level action to be taken. A second neural network 404 then maps the representation of the high-level action to be taken into an SU utterance. For example, again assume that the input PDA utterance is, “What is the destination of your flight?” One particular manifestation of the first neural network 402 might map this input parameter information into a high-level representation of the action to be taken, such as “arrival=BOS,” meaning that the arrival destination is Logan International Airport in Boston (BOS), MA. The second neural network 404 then maps “arrival=BOS” into the natural language expression, “I am flying to Boston, via Logan Airport.”).  
The motivation to combine Orr with Sarikaya is the same rationale as set forth above with respect to claim 3.

Regarding claim 10, the claim recites the computer program product of claim 4, and is similarly analyzed. 

Regarding claim 13, the claim recites the computer program product of claim 6, and is similarly analyzed. 

Regarding claim 16, the claim recites the system of claim 4, and is similarly analyzed. 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Misra, Agrawal, and Krishnan2, further in view of Shufer et al. (US 2011/0107153 A1, hereinaftere Shufer).

Regarding claim 23, Orr in view of Misra, Agrawal, and Krishnan2 teaches: The computer-implemented method of claim 1. 
Orr in view of Misra, Agrawal, and Krishnan2 does not expressly teaches: wherein, during the applying, the testing engine records the context as buttons tapped and a label of the current textbox.
However, Shufer teaches: wherein, during the applying, the testing engine records the context as buttons tapped and a label of the current textbox ([0022] e.g., “The software record engine can record each interaction of a tester with a graphical user interface, including data that is entered, buttons that are selected, actions that are taken, parameters that are selected, movement of a pointing device such as a mouse, hyper links that are clicked on, drop down boxes that are accessed, radio buttons that are selected, and so forth.” [0031] e.g., “The GUI can include a number of different types of objects, such as, but not limited to, a pop-out list 202, a graphic or text display 204, a plurality of hyper links 206, a text input box 207, radio buttons 208, check boxes 210, buttons 212, drop down lists 214, ribbons (not shown), and so forth.” [0047] e.g., “Tester #3 may identify that in a drop down box labeled "country", that either the first or the second country has always been selected by the other testers, while selecting the other possible countries in the drop down box have not been tried.” Examiner notes that the test engine records the context as buttons selected and a label of the drop down box/text input box.).
In view of the teachings of Shufer it would have been obvious for a person of ordinary skill in the art to apply the teachings of Shufer to Orr before the effective filing date of the claimed invention in order to reduce the savings in time and money from creating scripted tests. (Shufer cf. [0004] e.g., “The duplication of efforts can reduce the savings in time and money from creating scripted tests.”).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Misra, Agrawal, and Krishnan2, further in view of Kreichman et al. (US 2014/0372848 A1, hereinaftere Kreichman).

Regarding claim 24, Orr in view of Misra and Agrawal teaches: The computer-implemented method of claim 1.
([0021] e.g., “The data input system predicts at least one text item in the sequence, such as the current item and zero, one or more candidate next items in a sequence of text items input by the user and presents these to the user for input to the electronic device. For example, the smart phone 102 of FIG. 1 shows a message being typed in by a user. The user has typed in “Running late” and has started typing another word beginning “be” and the data input system has computed candidate words for input to the electronic device which are displayed on the virtual keyboard and which are “before”, “because”, “by”. The same situation is shown on the smart watch 104.” [0027] e.g., “The key press encoder 206 comprises neural network technology which has been trained using training data as mentioned above. In some examples the key press encoder is a recurrent neural network or a convolutional neural network.”)
	Orr in view of Misra, Agrawal, and Krishnan2 does not expressly teaches:
the text input is then automatically entered into the textbox running on the testing engine.	
	However, Kreichman teaches: the text input is then automatically entered into the textbox running on the testing engine ([0002] e.g., “Another such automated tool, commonly known as a "black-box tester," is often used to interact with a web application by activating interface elements such as its menus, buttons, and hyperlinks, and by providing data input through its interface elements such as textboxes, and then searching for evidence that an interaction exposed a known type of programming error or security vulnerability.”).
In view of the teachings of Kreichman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kreichman to Orr before the effective filing date of the claimed invention in order to cause an automated interaction to be performed with interface elements such as buttons and textboxes in testing (Kreichman cf. [0020] e.g., “An interaction manager 112 is configured to cause an automated interaction to be performed with any of the web pages in interaction set 108, such as where the automated interaction is crawling any of the web pages in interaction set 108 or performing black-box testing of any of the web pages in interaction set 108.”).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP   
§ 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached at (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/JAEYONG J PARK/Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129